1

2

3                                    UNITED STATES DISTRICT COURT
4                                          DISTRICT OF NEVADA
5                                                      ***
6    ANDREA THOMAS,                                          Case No. 2:17-cv-02001-MMD-CWH
7                                             Plaintiff,
               v.                                                        ORDER
8
     SMITH-PALLUCK ASSOCIATES CORP.
9    d/b/a LAS VEGAS ATHLETIC CLUBS,
10                                         Defendant.
11

12        I.        SUMMARY

13             This is a Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”),

14   case where Plaintiff Andrea Thomas alleges Defendant Smith-Palluck Associates Corp.

15   d/b/a Las Vegas Athletic Clubs violated the TCPA by repeatedly calling Plaintiff after she

16   stopped paying for her gym membership using automated equipment, even after she

17   asked Defendant to stop calling her. (ECF No. 1.) Plaintiff further alleges violations of

18   Nevada’s Deceptive Trade Practices Act, NRS § 598.0918 (“NDTPA”). (Id. at 11-14.)

19   Magistrate Judge Carl W. Hoffman previously stayed the case in September 2018 to await

20   a potentially case-determinative ruling from the Ninth Circuit or the Federal

21   Communications Commission (“FCC”), whichever came earlier. (ECF No. 42.) Before the

22   Court is Defendant’s motion to maintain the stay, even though the Ninth Circuit issued the

23   opinion Judge Hoffman agreed to wait for, to await further guidance from the FCC on

24   what constitutes an automatic telephone dialing system (“ATDS”) under the TCPA (the

25   “Motion”).1 (ECF No. 44.) Because the Court finds—as explained below—that neither the

26   Landis factors nor the primary jurisdiction doctrine suggest the Court should maintain the

27
               1Plaintiff   filed a response (ECF No. 45), and Defendant replied (ECF No. 46).
28
1    stay, the Court will deny Defendant’s Motion and lift the stay. The Court further addresses

2    herein the parties’ response to a prior minute order (ECF Nos. 49, 50) and Plaintiff’s

3    motion for leave to file supplemental authority (ECF No. 51). To preview, the Court

4    determines this case should proceed separately from Kibbee v. Smith-Palluck Associates

5    Corp., Case No. 2:18-cv-1848-APG-GWF (D. Nev. Filed Sept. 24, 2018) (“Kibbee”), and

6    will deny Plaintiff’s motion for leave to file supplemental authority as moot.

7         II.   BACKGROUND

8           Judge Hoffman had imposed a temporary stay of this case on Defendant’s

9    unopposed motion because of the potential impact of the Ninth Circuit Court of Appeals’

10   decision in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018), cert.

11   dismissed, No. 18-995, 2019 WL 368840 (U.S. Feb. 27, 2019)—or the FCC’s decision on

12   whether the Nuxiba dialing system also at issue here constitutes an ATDS (the “FCC

13   Decision”), whichever came earlier—on this case. (ECF No. 42.) In Marks, the Ninth

14   Circuit found “that the statutory definition of ATDS is not limited to devices with the

15   capacity to call numbers produced by a ‘random or sequential number generator,’ but

16   also includes devices with the capacity to dial stored numbers automatically.” Marks, 904

17   F.3d 1041 at 1052; see also id. at 1052-53. However, the FCC Decision has yet to issue

18   as of the date of entry of this order. Defendant moves the Court to maintain the stay until

19   the FCC Decision. (ECF No. 44.)

20       III.   LEGAL STANDARD

21          A district court has discretionary power to stay proceedings in its own court. See

22   Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936); see also Lockyer v. Mirant Corp., 398

23   F.3d 1098, 1109 (9th Cir. 2005). “A trial court may, with propriety, find it is efficient for its

24   own docket and the fairest course for the parties to enter a stay of an action before it,

25   pending resolution of independent proceedings which bear upon the case.” Leyva v.

26   Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). “When deciding whether

27   to issue a stay, the court must weigh competing interests including: (1) the possible

28
                                                    2
1    damage which may result from the granting of a stay; (2) the hardship or inequity which

2    a party may suffer in being required to go forward; and (3) the orderly course of justice

3    measured in terms of the simplifying or complicating of issues, proof, and questions of

4    law which could be expected to result from a stay [these factors are henceforth referred

5    to as “the Landis factors”].” Singer v. Las Vegas Athletic Clubs, Case No. 2:17-cv-01115-

6    GMN-VCF, 2019 WL 1338384, at *5 (D. Nev. Mar. 25, 2019) (citing CMAX, Inc. v. Hall,

7    300 F.2d 265, 268 (9th Cir. 1962)).

8        IV.    DISCUSSION

9           The Court first addresses whether to maintain the stay currently in effect in this

10   case, whether to combine this case with Kibbee, and then Plaintiff’s motion for leave to

11   file supplemental authority.

12          A. Whether to Maintain the Stay

13          The Court will lift the stay because the Landis factors weigh in favor of lifting it.

14   Defendant argues the Court should maintain the stay to await the FCC Decision under

15   the primary jurisdiction doctrine because Defendant will be prejudiced if it is forced to

16   defend this lawsuit, and because the FCC Decision may moot some of Plaintiff’s claims.2

17   (ECF No. 44 at 5-8, 7 (incorporating by reference the prejudice due to defense argument

18   from ECF No. 38).) Plaintiff responds the Court should lift the stay because she wants

19   this litigation to move forward, and Defendant cannot articulate a meaningful basis to

20   determine how long a maintained stay would last.3 (ECF No. 45.) The Court agrees with

21   Plaintiff on the latter point.

22          2Defendant   also argues a stay is warranted because, at the time it filed the Motion,
     the Marks case was not yet final. (ECF No. 44 at 7-8.) However, the Marks case is now
23
     final—petitions for rehearing en banc and for writ of certiorari have been denied as of the
24   date of entry of this order.

25          3Plaintiffalso argues she is prejudiced by the stay because she intends to seek
     leave to amend her complaint to include class allegations, and she believes Defendant is
26   destroying or at least not preserving documents relevant to those class allegations. (ECF
27   No. 45 at 6-7.) Defendant responds that Plaintiff’s concern is unfounded because it is
     preserving all relevant documents, including documents relevant to Plaintiff’s class
28   allegations were she later permitted to amend her Complaint to include them. (ECF No.
                                                 3
1           Plaintiff filed this case in July 2017. Plaintiff is entitled to expeditiously prosecute

2    its case. Indefinite stays are at odds with the Federal Rules of Civil Procedure’s goal of

3    “just, speedy, and inexpensive of every action and proceeding.” Fed. R. Civ. P. 1; see

4    also LR 1-1(a), 1-1(b) (“It is the obligation of attorneys, as officers of the court, to work

5    toward the prompt completion of each case and to minimize the costs of discovery.”).

6    Further, “stays should not be indefinite in nature.” Singer, 2019 WL 1338384, at *5

7    (quoting Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th

8    Cir. 2007)). The Court agrees with Plaintiff that Defendant cannot point to a definite time

9    or set of circumstances when a stay would no longer be appropriate—and this uncertainty

10   weighs strongly in favor of lifting the stay here.4 Further, the Court is unpersuaded by

11   Defendant’s argument that litigation costs alone represent prejudice meriting an indefinite

12   stay. See Singer, 2019 WL 1338384, at *5 (citing Hawai‘i v. Trump, 233 F. Supp. 3d 850,

13   854 (D. Haw. 2017) (“being required to defend a suit, without more, does not constitute a

14   clear case of hardship or inequity”) (citation omitted)).

15          The Court is also unpersuaded by Defendant’s argument that the Court should

16   prolong the stay under the primary jurisdiction doctrine. (ECF No. 44 at 5-7.) Judge

17   Navarro addressed and rejected Defendant’s primary jurisdiction argument in Singer,

18   2019 WL 1338384, at *4-*5 (rejecting the argument and listing other courts within the

19   Ninth Circuit that have rejected stay requests to await further FCC rulemaking in TCPA

20   cases). The Court finds the same rationale applies here. Most notably, it is unclear when

21   the FCC will issue new rules that would settle the question of whether Defendant’s system

22   at issue here is an ATDS, and when those rules will become final in light of likely legal

23

24   46 at 2-3.) The Court will take Defendant at its word, and will not further address this
     argument at this time.
25
            4Defendant  argued the delay in waiting for the FCC Decision would be “slight,” and
26   “within a few months” when it filed its Motion in October 2018. (ECF No. 46 at 4-5.) As of
27   the date of entry of this order in April 2019, the FCC Decision remains forthcoming. This
     simple fact diminishes the persuasive effect of Defendant’s argument.
28
                                                   4
1    challenges to them. See id. at *5. It is also unclear whether the FCC Decision would

2    definitively resolve all pertinent issues in this case. In short, the FCC Decision favorable

3    to Defendant’s position may never arrive. Thus, it would be inefficient to indefinitely delay

4    these proceedings—and efficiency is a key consideration when determining whether to

5    invoke the prudential doctrine of primary jurisdiction. See Singer, 2019 WL 1338384 at

6    *4-*5.

7             Defendant also argues the stay should be maintained because several

8    constitutional challenges to portions of the TCPA applicable to this case are pending

9    before other courts in the Ninth Circuit, and at the Ninth Circuit. (ECF No. 44 at 8 (citing

10   Meza v. Sirius XM Radio, Inc., Case No. 17-cv-2252-AJB-JMA, 2018 WL 4599718, at *3-

11   *5 (S.D. Cal. Sept. 25, 2018).) However, Plaintiff did not respond to this argument (ECF

12   No. 45), and Defendant did not mention it in its reply (ECF No. 46). Further, Defendant

13   argues in its reply that the FCC Decision will be “the binding decision[.]” (Id. at 4

14   (emphasis in original).) Thus, Defendant appears to have dropped this argument.

15   Regardless, this argument is flawed for the same reason as Defendant’s primary

16   jurisdiction argument—it is unclear when relevant rulings will issue, and which rulings (if

17   any) would be dispositive of this case to merit continuing the stay here.

18            In sum, the Landis factors do not weigh in favor of continuing the stay in this case,

19   and the Court will therefore lift the stay.

20            B. Whether to Combine this Case With Kibbee

21            The Court issued a minute order directing the parties to show cause why this case

22   should not be combined with Kibbee (ECF No. 49) because Defendant stated in a joint

23   status report that Plaintiff filed a related class action once this case was stayed, and

24   Plaintiff’s motion to amend was denied without prejudice (ECF No. 43 at 8 n.24). The

25   parties responded as requested. (ECF No. 50.) In their response (ECF No. 50), the parties

26   conceded there were common elements between this case and Kibbee such that the

27   parties were negotiating an agreement that would allow them to use discovery from this

28
                                                    5
1    case in Kibbee, but they also pointed out some differences between the two cases. (Id.

2    at 2.) Specifically: Kibbee has a different plaintiff than this case; (2) this case appears to

3    include an intrusion upon seclusion claim, while Kibbee does not; (3) Kibbee has a state-

4    wide class action claim under the NDTPA, while this case does not; (4) Kibbee is a class

5    action, and this case is not; and (5) this case is farther along in discovery but stayed,

6    while Kibbee is not stayed, discovery is just starting, and a potentially dispositive motion

7    is currently pending. (Id.)

8           The Court finds these cases are sufficiently dissimilar such that this case should

9    proceed separately from Kibbee. LR 42-1. The legal claims at issue here are slightly

10   different from Kibbee, and the facts differ in that the cases do not have the same plaintiff.

11          C. Plaintiff’s Motion for Leave to File Supplemental Authority

12          Plaintiff filed a motion for leave to file supplemental authority, Singer, 2019 WL

13   1338384, which it characterized as relevant to its motion to amend. (ECF No. 51.) Singer

14   is no doubt relevant to this case, but Judge Hoffman previously denied Plaintiff’s motion

15   to amend without prejudice. (ECF No. 42.) Thus, Plaintiff’s motion for leave to file

16   supplemental authority is moot. There is no active motion to amend to supplement.

17        V.    CONCLUSION

18          It is therefore ordered that Defendant’s motion to stay (ECF No. 44) is denied.

19          It is further ordered Plaintiff’s motion for leave to submit supplemental authority

20   (ECF No. 51) is denied as moot.

21          It is further ordered that the stay in this case is lifted.

22          DATED THIS 12th day of April 2019.

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25
26

27

28
                                                     6
